ORDER
This case came before a hearing panel of this court for oral argument March 17, 1992 pursuant to an order which had directed appellant (Michael Joyce) to appear and show cause why his appeal should not be denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. The trial justice was correct in granting summary judgment in favor of Aetna Casualty & Surety Company since the tortfeasor was not underin-sured. Her policy limits were the same as the appellant’s policy limits ($100,000 in each case). The holding in Pennsylvania General Ins. Co. v. Morris, 599 A.2d 1042 (R.I.1991) is controlling.
Consequently, appellant’s appeal is denied and dismissed. The summary judgment entered in the Superior Court is affirmed.
FAY, C.J., and MURRAY, J., did not participate.